Citation Nr: 1512159	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-02 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the RO.  

In September 2013, during the course of the appeal, the Veteran had a hearing at the Board's central office in Washington, D.C.  The signature of the presiding Acting Veterans Law Judge appears at the end of this decision.  

During his hearing, the Veteran clarified the issue of entitlement to service connection for a skin disorder, noting that he was referring to pseudofolliculitis barbae.  

The issues of entitlement to service connection for a hearing loss disability and for tinnitus are addressed in the REMAND portion of the decision below.  


FINDING OF FACT

Pseudofolliculitis barbae was first manifested by shaving irritation in service.  


CONCLUSION OF LAW

The criteria for service connection for pseudofolliculitis barbae have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014)
REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's Duty to Notify and Assist

Prior to its consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to notify and assist the Veteran in the development of his claim of entitlement to service connection for a skin disorder.  After reviewing the record, the Board finds that the VA has met that duty.  The following decision constitutes a full grant of the benefit sought on appeal.  Therefore, it would be superfluous for the Board to further discuss its duty to assist the Veteran in the development of his claim.  

Analysis

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

The report of the Veteran's December 1967 service entrance examination is negative for any complaints or clinical findings of a skin disorder of any kind.  Thus, with respect to a skin disorder, he was presumed to be in sound physical condition at the time he entered the service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  

In service in February 1970, the Veteran asked to talk with a doctor about shaving irritation.  

The report of the Veteran's March 1970 service separation examination is negative for any complaints or clinical findings of a skin disorder.  

During a September 2012 VA dermatologic examination, the Veteran was diagnosed with pseudofolliculitis barbae.  The examiner noted that the Veteran's complaints of shaving irritation in service were very nonspecific symptoms and that there was no diagnosis of pseudo folliculitis barbae.  Therefore, the VA examiner found it unlikely that such disorder was related to the Veteran's service.  

The report of a May 2013 VA dermatologic examination also shows a diagnosis of pseudofolliculitis barbae.  The examiner noted that pseudofolliculitis barbae is caused by shaving with a razor in service and is a common problem among black males.  The VA examiner further noted that the Veteran's history is consistent with that condition.  

Given the May 2013 VA examiner's suggestion of a nexus between the Veteran's complaints of shaving irritation during service and the current diagnosis of pseudofolliculitis barbae, the Board finds a plausible basis for service connection.  At the very least, there is an approximate balance of evidence both for and against the claim that his skin disorder, pseudofolliculitis barbae, had its onset during his service.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran, and the claim will be decided on that basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for a skin disorder, diagnosed as pseudofolliculitis barbae, is warranted.  To that extent, the appeal is allowed.


ORDER

Entitlement to service connection for pseudofolliculitis barbae is granted.


REMAND

The report of the Veteran's December 1967 service entrance examination shows defective hearing, while the report of his March 1970 service separation examination is negative for defective hearing.  

In February 2008, during treatment by J. G. C., M.D., the Veteran reported that he was a little hard of hearing, and in April 2008, audiometric testing confirmed the presence of a hearing loss disability.  

During a December 2010 VA audiologic examination, the examiner found that the Veteran had a bilateral sensorineural hearing loss disability and bilateral tinnitus.  The examiner noted, however, that there was a discrepancy between the findings on the Veteran's audiologic testing during his December 1967 service entrance examination and those reported during his March 1970 service separation examination.  Therefore, the examiner concluded that without resorting to mere speculation, he could not render an opinion as to whether the Veteran's current hearing loss disability was related to noise exposure during service.  

At his September 2013 hearing before the undersigned Acting Veterans Law Judge, the Veteran stated that his employer had a health fair every two or three years, during which his hearing acuity was tested.  The Veteran's employee health records have not been associated with the claims folder.  

In light of the foregoing, the issues of entitlement to service connection for a hearing loss disability and for tinnitus require further development.  Accordingly, they are remanded to the Agency of Original Jurisdiction (AOJ) for the following actions:

1.  The AOJ must ask the Veteran for the name and address of all health care providers who treated him or the name and address of the medical facilities where he was treated for a hearing loss disability PRIOR TO SERVICE AND BETWEEN THE TIME OF HIS SEPARATION FROM THE SERVICE AND FEBRUARY 2008.  Also request that he provide the dates of such treatment.  Then, the AOJ must contact the health care providers/medical facilities DIRECTLY for the records of that treatment.  

If the records are held by an entity associated with a department of agency affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the requested records are unavailable, but are not held by an agency or department of the federal government, the AOJ must notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) (2014).  

2.  The AOJ must ask the Veteran for the name and address of all employers for whom he has worked since his separation from the service.  This must include, but is not limited to, JOHN DEERE AND COMPANY from which he retired in 2009 after 30 years of employment.  Then, the AOJ must ask each employer/former employer DIRECTLY for records of the Veteran's employment.  

Such records, should include, but are not limited to, MEDICAL RECORDS AND THE REPORTS OF ANY PRE-EMPLOYMENT EXAMINATIONS.

Also request that the Veteran provide any employment records in his possession which address the foregoing concerns.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

Efforts to obtain records of the veteran's employment with any federal agency or department must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If records of the Veteran's employment with a private employer are unavailable, notify the Veteran of that fact in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

3.  When the actions in parts 1 and 2 have been completed, the AOJ must schedule the Veteran for an audiologic examination to determine the nature and extent of any hearing loss disability and/or tinnitus found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a hearing loss disability and/or tinnitus are diagnosed, the examiner must identify and explain the elements supporting each diagnosis. 

The examiner must also render an opinion as to whether it is at least as likely as not that the Veteran's hearing loss disability and /or tinnitus is the result of his reported exposure to the sound of gunfire, mortar fire, and artillery fire during service.  

The examiner must also state whether or not the Veteran's hearing loss disability existed prior to service.  If so, the examiner must report whether or not that disorder was aggravated by service.  In so doing, the examiner must state whether or not the hearing loss disability underwent an increase in the underlying pathology during service.  The examiner must also report whether or not that increase was due to the natural progress of the hearing loss disability.   

PLEASE NOTE:  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  

For all opinions, the examiner must state HOW AND WHY he or she reached the opinion they did.  A discussion of the FACTS AND MEDICAL PRINCIPLES involved will be of considerable assistance to the Board.   

In rendering his or her opinion, the examiner must reconcile the findings on the report of the Veteran's service entrance examination and those on the report of his service separation examination.  In this regard, the examiner's attention is directed to the report of the Veteran's December 2010 VA audiologic examination.  

If the examiner is unable to render an opinion without resort to SPECULATION, he or she must state why that is so.  

The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 

In the event that the Veteran does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If the notice is returned as undeliverable by the Post Office, that fact must be noted in writing and associated with the claims folder.  

4.  When the actions requested in parts 1, 2, and 3 have been completed, the AOJ must undertake any other indicated development.  Then the AOJ must readjudicate the issues of entitlement to service connection for a hearing loss disability and for tinnitus.  In so doing, the AOJ must consider not only the possibility of direct service connection but whether or not the Veteran's hearing loss disability existed prior to service, and, if so, whether it was aggravated during service.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


